Exhibit 99.1 ADVANTAGE OIL & GAS LTD. Report in Respect of Voting Results Pursuant to Section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations In respect of the Special Meeting of holders of common shares of Advantage Oil & Gas Ltd. ("Advantage") held on September 13, 2012 (the "Meeting"), the following sets forth a brief description of the matter voted upon at such Meeting and the outcome of the vote: Votes by Ballot Description of Matter Outcome of Vote Votes For Votes Against 1. Ordinary resolution approving a stock option plan for Advantage, all as more particularly described in the management information circular of Advantage dated August 9, 2012. Passed 79.62% 20.38% Dated this 13th day of September, 2012.
